
	

115 HR 577 RH: To designate a peak in the State of Nevada as Maude Frazier Mountain.
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		House Calendar No. 171
		115th CONGRESS2d Session
		H. R. 577
		[Report No. 115–839]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2017
			Ms. Titus introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			July 18, 2018
			Referred to the House Calendar and ordered to be printed
		
		A BILL
		To designate a peak in the State of Nevada as Maude Frazier Mountain.
	
	
		1.Designation of Maude Frazier Mountain in the State of Nevada
 (a)In generalThe peak of Frenchman Mountain located at latitude 36°10′45″ N, by longitude 114°59′52″ W in the State of Nevada shall be known and designated as Maude Frazier Mountain.
 (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to Maude Frazier Mountain.
			
	
		July 18, 2018
		Referred to the House Calendar and ordered to be printed
